Citation Nr: 0718108	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-39 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an effective date earlier than March 8, 2004, 
for the grant of service connection for coronary artery 
disease for accrued benefits purposes. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  He died in August 2004 and was survived by his spouse, 
who is the appellant in this case. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted service connection 
for coronary heart disease for accrued benefits purposes, 
effective March 8, 2004.  The appellant appealed that 
decision with respect to the effective date of that award. 

The appellant testified at a hearing held before the 
undersigned Veterans Law Judge in March 2007.  A transcript 
of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  On February 25, 2002, the RO received the veteran's 
informal claim for service connection for asbestosis, which 
made no reference to heart disease.

2.  On March 8, 2004, the RO received the veteran's informal 
claim for service connection for heart disease.  

3.  There was no informal claim, formal claim, or any 
indication of intent to file a claim for service connection 
for heart disease prior to March 8, 2004.  





CONCLUSION OF LAW

The criteria for an effective date earlier than March 8, 
2004, for the grant of service connection for coronary artery 
disease for accrued benefits purposes have not been met.  38 
U.S.C.A. § 5110 (West Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 
3.159, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This case originated from the veteran's claim for service 
connection for heart disease.  Service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. 

Unfortunately, the veteran died while his claim was pending.  
Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, due and unpaid for a period of not more than 
two years prior to death, may be paid to certain persons such 
as the veteran's surviving spouse, children, or dependent 
parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In all 
other cases, only so much of the accrued benefits may be paid 
as may be necessary to reimburse the person who bore the 
expenses of the veteran's last sickness and burial.  38 
U.S.C.A. § 5121(a)(5).  Applications for accrued benefits 
must be filed within one year after the date of death.  38 
U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for compensation shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a); see 38 C.F.R. 3.400 (emphasis added).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought.  An "application" is 
defined as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2006); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999).

In this case, on February 25, 2002, the RO received the 
veteran's informal claim for service connection for 
asbestosis and for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

In particular, the veteran wrote, "I would like to apply for 
a permanent disability from the VA due to my exposure to 
asbestos. . . . Enclosed is a medical record of my diagnosis 
of Asbestosis."  The veteran enclosed a report from a 
pulmonary function study.  However, neither the veteran's 
informal claim nor the enclose medical report made any 
reference to heart disease. 

It is important for the appellant to understand that when a 
veteran files a claim seeking service connection for a 
disability (in this case, asbestosis) the VA does not 
immediately assume that the veteran is seeking service 
connection for all of his medical problems.  Further, the 
Board must note that in other claims he filed with the VA, 
one of which was appealed to the Board, the veteran made no 
reference to this issue. 

After reviewing the evidence of record, the RO issued a 
rating decision dated in July 2003 in which it granted 
service connection and assigned a 30 percent disability 
rating for asbestosis.  

On March 8, 2004, the RO received a letter from the veteran 
in which he explained that he had been treated for heart 
failure for a long time, and that research showed that heart 
failure was consistent with asbestosis.  He then added, 
"[a]s I have suffered with my heart and lungs for a long 
time now, I feel you should send this back to the rating 
board."  

The RO accepted this letter as an informal claim for service 
connection for heart disease, despite the fact that the 
veteran never filed a communication with the VA seeking 
service connection for a heart disorder related to his 
service 

As a result, the RO adjudicated that claim by issuing a 
rating decision in March 2004 in which it denied service 
connection for coronary heart disease.  The RO determined 
that the veteran's coronary heart disease was not related to 
either service or his service-connected asbestosis.  After 
being notified of that decision and of his appellate rights, 
the veteran filed a timely notice of disagreement in April 
2004.

Unfortunately, the veteran died in August 2004 before he 
could perfect his appeal.  In September 2004, however, the 
appellant filed a claim for service connection for coronary 
artery disease for accrued benefits purposes.  

In a December 2004 rating decision, the RO granted service 
connection for coronary artery disease for accrued benefits 
purposes.  The RO assigned an effective date of March 8, 2004 
for that award, as this was the date of claim.  The 
appellant, however, appealed that decision with respect to 
the effective date.  She argued that the effective date of 
that award should go back to February 25, 2002, the date of 
claim for service connection for asbestosis.  

The Board finds no basis to assign an effective date prior to 
March 8, 2004, for the grant of service connection for 
coronary artery disease for accrued benefits purposes.  The 
Board has thoroughly reviewed the record but finds no 
document prior to March 8, 2004, that could be construed, 
directly or indirectly, as a claim for service connection for 
heart disease.  As such, under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than March 8, 2004, the date 
the veteran filed his claim for service connection for heart 
disease.  

The Board has considered the appellant's argument that the 
claim for service connection for asbestosis filed on February 
25, 2002, should also be construed as a claim for service 
connection for heart disease.  The appellant testified at her 
hearing that, at the time of the February 2002 claim for 
service connection for asbestosis, medical evidence in the 
claims file "clearly" showed that the veteran's heart 
disease was related to his asbestosis.  According to the 
appellant, therefore, the effective date should go back to 
February 25, 2002, the date of claim for service connection 
for asbestosis.

This argument has no merit, however, as there is nothing in 
this letter to indicate that the veteran intended to apply 
for service connection for heart disease.  In other words, 
asbestosis, a disability involving the lungs, is not the same 
as a disability involving the heart.  Further, there was no 
medical record at that time which indicated an association 
between the two disorders or service.  Moreover, it is 
important for the appellant to understand that VA is not 
required to anticipate any potential claim for a particular 
benefit where no intention to raise it was expressed.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. 
Brown, 7 Vet. App. 352, 356-57 (1995).  There is no provision 
in the law for awarding an earlier effective date based on 
the appellant's assertion that the veteran's heart disease 
existed before the veteran filed the claim on March 8, 2004.  
Accordingly, the appeal is denied.

VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  There is 
no provision in the law for awarding an earlier effective 
date based on the assertion that the disability existed 
before he filed the claim.  

The Duty to Notify and the Duty to Assist

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that where the law not the evidence is dispositive, as 
in this case, the Board should deny an appeal because of an 
absence of a legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
appellant has failed to allege facts which meet the criteria 
in the law or regulations, and the claim must be denied.  
Therefore, the duty-to-notify provisions are not applicable 
to this case.

In any event, assuming (in the alternative) that the duty-to-
notify provisions of the law are applicable to this case, the 
Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, the RO: (1) informed the appellant 
about the information and evidence not of record that is 
necessary to substantiate her claim; (2) informed her about 
the information and evidence that VA will seek to provide; 
(3) informed her about the information and evidence she is 
expected to provide; and (4) requested that she provide any 
evidence in her possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

VA's Office of General Counsel (GC) has held that there is no 
requirement for additional 38 U.S.C.A. § 5103(a) notice on a 
"downstream" issue, i.e., an effective date for the initial 
award of service connection, if proper VCAA notice for the 
original service connection issue was already provided, as is 
the case with the letter of March 2002.  VAOPGCPREC 8-2003.  

The Board notes that VA has complied, to the extent 
necessary, with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 
2007), the Federal Circuit recently held that any error by VA 
in providing the notice required by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial.  In other 
words, any error in the timing of VCAA notice or the content 
of the four elements of VCAA notice is presumed prejudicial, 
and the VA has the burden of rebutting this presumption by 
showing that the error was not prejudicial to the appellant 
in that it does not affect the essential fairness of the 
adjudication.  To do this, the VA must demonstrate: (1) that 
any defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  

The Board finds that the presumption of prejudice due to the 
timing error for the first and fourth elements of VCAA notice 
has been rebutted in this case by the following: (1) based on 
the communications sent to the appellant over the course of 
this appeal, she clearly had actual knowledge of the evidence 
she was required to submit in this case; and (2) based on the 
appellant's contentions and the communications provided to 
her by the VA over the course of this appeal, and (most 
importantly) her testimony before the undersigned, the 
appellant reasonably understands what was needed to prevail.  
The Board finds that the appellant is clearly aware of the 
facts of this case and the basis of the denial. 

The Board thus finds that any deficiency in the notice to the 
appellant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet.App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the effective date claim 
decided herein, is available and not part of the claims file.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA.




ORDER

An effective date earlier than March 8, 2004, for the grant 
of service connection for coronary artery disease for accrued 
benefits purposes is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


